Exhibit 10.29

 



Rev Jan 11,2018

 

Non-Employee Director Compensation Policy



The following non-employee director compensation shall apply to all non-employee
directors of the Company.

 

•

Each non-employee director will receive an annual cash retainer in the amount of
$50,000 per year.


 

•

The Chairman of the Board will receive an additional annual cash retainer in the
amount of $17,500 per year.


 

•

The chairperson of the audit committee will receive additional annual cash
compensation in the amount of $10,000 per year for such chairperson's service on
the audit committee. Each non-chairperson member of the audit committee will
receive additional annual cash compensation in the amount of $5,000 per year for
such member's service on the audit committee.


 

•

The chairperson of the compensation committee will receive additional annual
cash compensation in the amount of $10,000 per year for such chairperson's
service on the compensation committee. Each non-chairperson member of the
compensation committee will receive additional annual cash compensation in the
amount of $5,000 per year for such member's service on the compensation
committee.


 

•

The chairperson of the nominating and corporate governance committee will
receive additional annual cash compensation in the amount of $7,500 per year for
such chairperson's service on the nominating and corporate governance committee.
Each non-chairperson member of the nominating and corporate governance committee
will receive additional annual cash compensation in the amount of $3,500 per
year for such member's service on the nominating and corporate governance
committee.

 

 

•

Each non-employee directors will receive a stock option grant with an initial
grant equal to a cash value of $180,000 in shares of the Company’s common stock
upon a director’s initial appointment or election to the Board of Directors,
vesting quarterly over a 3 year period and an annual stock option grant equal to
a cash value of $90,000 in shares of the Company’s common stock on the date of
each annual stockholder’s meeting thereafter, fully vesting in one year from the
date of grant.

 

 

 